UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 04-1880



DONALD T. MURRAY; BRIAN J. HISSAM,

                                            Plaintiffs - Appellants,

            versus


SKY BANK,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-03-242-5)


Submitted:    February 25, 2005             Decided:   April 18, 2005


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph L. Ludovici, ARONSON, FINEMAN & DAVIS CO., LPA, East
Liverpool, Ohio, for Appellants. Paul J. Walsh, III, Adam M.
Barnes, WALSH, COLLIS & BLACKMER, LLC, Pittsburgh, Pennsylvania,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Appellants appeal the district court’s order enforcing a

settlement agreement. We have reviewed the record and the district

court’s opinion and do not find that the district court abused its

discretion by enforcing the agreement. See Young v. FDIC, 103 F.3d

1180, 1194 (4th Cir. 1997) (stating review standard); DeVane v.

Kennedy, 519 S.E.2d 622, 630 (W. Va. 1999) (stating review standard

under West Virginia law).     Accordingly, we affirm on the reasoning

of the district court.      See Murray v. Sky Bank, No. CA-03-242-5

(N.D.W. Va. June 14, 2004).    We grant the motion to submit the case

on briefs because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                 - 2 -